NO.    91-567
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1992



STATE OF MONTANA,

             Plaintiff and Respondent,
     v.
TERESA PATTERSON,
             Defendant and Appellant.



APPEAL FROM:       District Court of the Fourth Judicial District,
                   In and for the County of Missoula,
                   The Honorable Jack L. Green, Judge presiding.


COUNSEL OF RECORD:
             For Appellant:
                   William Boggs, Attorney at Law,
                   Missoula, Montana
             For Respondent:
                    Hon. Marc Racicot, Attorney General,
                    James B. Obie, Assistant Attorney General,
                    David L. ohler, Assistant Attorney General,
                    Helena, Montana; Robert L. Deschamps, 111,
                    Missoula County Attorney, Missoula, Montana
         I




      1
              APR 3 0 1992
                           D            Submitted on Briefs:
                                                    Decided:
                                                               April 2, 1992
                                                               April 30, 1992
Filed:
         CLERK OF SUPqE E CCURT
                                  r
            SiTAf E OF MO#IAN*
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     Teresa Patterson appeals from the decision of the Fourth
Judicial District Court, County of Missoula, denying her motion for
additional credit for jail time served.        Patterson's motion
requested that the District Court order the Montana State Prison to
credit her for 106 days of jail time served, instead of the 56 days
for which the defendant has received credit.   We reverse.
     The only issue before the Court is whether all the defendant's
time served in jail should be counted for purposes of determining
the defendant's discharge and parole eligibility dates.
     Within the time period of about one year the defendant was
charged with and pled guilty to the commission of various felonies
in four different criminal court actions. These convictions led to
a deferred imposition of sentence, a suspended sentence, several
revocations, and eventually two prison sentences to be served
concurrently at the Women's Correctional Facility at Warm Springs.
     Defendant was charged with felony theft in Department Three of
the Fourth Judicial District Court, Missoula County.   This action
was Cause No. 9103 in the District Court.   Upon a plea of guilty,
the defendant received a six-year deferred imposition of sentence,
with numerous conditions of probation.
     Defendant was then charged in Department One of the Fourth
Judicial District Court with felony assault in Cause No. 9164. A
second count of felony deceptive practices was added to the
information by amendment.   Upon a plea of guilty to both counts,
                                 2
the     defendant was           sentenced to      eight years at         the Women's
correctional Facility, with the entire sentence suspended on
numerous conditions of probation.
        Defendant was also charged, again in Department One, with
felony deceptive practices in Cause No.               9458.    Shortly thereafter,
defendant was charged with two counts of forgery in Department One
of the Fourth Judicial District Court, Cause No.                 9494.    During this
same time period, petitions were filed to revoke the previously
deferred sentence in Cause No.               9103   and the previously suspended
sentence in Cause No.            9164.

        The deferred sentence in Cause No.             9103    was revoked, and on
March    14,    1991,    the defendant was sentenced in Department Three to
ten years in the Women's Correctional Facility.                          The judgment
indicated the defendant was to receive credit for                   56   days of jail
time served.            The defendant pled guilty in Cause Nos.              9458   and
9494.    The suspended sentence in Cause No.            9164    was revoked. Cause
Nos.    9164,    9458,    and   9494   were merged for sentencing in Department
One.     On March 20,       1991,      the defendant was sentenced in Cause No.
9164    to two eight-year terms at the Women's Correctional Facility,
with the two terms to run concurrently. Defendant was sentenced in
Cause No.       9458    to ten years at the Women's Correctional Facility,
with five years of the sentence suspended.                    Finally, in Cause No.
9494    the defendant was sentenced to two twenty-year terms in the
Women's Correctional Facility with ten years suspended from each
sentence, the two remaining ten-year sentences to run concurrently.
                                              3
Defendant was to receive credit for              106    days of jail time served.
The District Court stated that all of the sentences imposed on
March    20,     1991,   "shall run concurrent with                each other and
concurrent with the sentence imposed in Cause No.                      9103.1r

    To summarize, the defendant is serving a ten-year sentence in
Cause No.      9103,   imposed on March    14,   1991,    with the District Court
ordering that credit should be given for                    56   days of jail time
served.        In merged Cause Nos.         9164,       9458,    and    9494,    all the
sentences were imposed on March           20,   1991,   with the longest sentence
being ten years.         That ten-year sentence was to run concurrently
with the sentence imposed in Cause No.                  9103.    The District Court
determined that in the three merged actions the defendant should
receive credit for        106   days of jail time served.
        Both parties agree that the Defendant served, on various
occasions in      1990   and   1991,   a total of   106   days in jail during the
course of the proceedings in the four criminal actions.                               In
determining the appropriate credit for days already spent in jail,
the District Court Judge in Cause No.             9103    apparently attempted to
determine which days spent in jail were directly attributable to
the action in Cause No.          9103.    In the judgment in Cause No.             9103,

the District Court did not explain why these                56   days were included,
or why others were excluded, but merely indicated the defendant was
to receive credit for certain days spent in jail.                        In the merged
causes, the District Court Judge allowed for                      106     days credit,
apparently not attempting to distinguish which days were spent in
jail for which causes.
      Upon arriving at the Women's Correctional Facility, the
defendant contacted her counsel inquiring as to discharge and
parole eligibility dates.     Defense counsel contacted the records
supervisor at the Montana State Prison. The records supervisor is
the   individual who   calculates jail time     credits and   prison
discharge dates for prison inmates.      She also provides this same
information for inmates at the Women's Correctional Facility.
      The records supervisor explained that in Cause No. 9103 the
defendant was sentenced on March 14, 1991, and was given credit for
56 days served.   Therefore, the 56 days are subtracted from the
sentencing date to find the sentence commencement date, which in
this instance is January 17, 1991.    The maximum discharge date for
the ten-year sentence would then be January 17, 2001.         In the
merged sentences imposed on March 20, 1991, a sentence commencement
date of December 4, 1990, was found by subtracting 106 days from
the imposition of sentence.     The maximum discharge date for this
ten-year sentence would be December 4, 2000.
      Counsel for the defendant argued that it was incorrect that
two ten-year sentences, which were being served concurrently, could
have different discharge dates.       Defense counsel requested that
prison officials credit defendant with 106 days of jail time served
in Cause No. 9103 so that the discharge dates would be the same on
both concurrent sentences. The prison responded that it would not
                                  5
make such a change without a court order. Defendant filed a motion
in Cause No. 9103 for an order directing the Montana State Prison
to credit her with 106 days jail time against all sentences.
Following an evidentiary hearing on the matter, at which the prison
records supervisor testified, the court issued an order denying the
defendant's request.
     The issue before the Court is whether all the defendant's time
served in jail should be counted for purposes of determining the
defendant's discharge and parole eligibility dates.
     Both parties agree that this particular issue has not been
previously addressed by this Court.     Defendant argues that she
should be given credit for 106 days and not 56 days as stated by
the District Court in its judgment in Cause No.         9103.    This
argument is based on the defendantls contention that there was no
factual or documentary support for the determination that only
56 days of the defendant's confinement related to Cause No. 9103.

Additionally, defendant contends     that   even   if   it had   been
adequately shown that only 56 days of jail time were attributable
to Cause No. 9103, it was still error not to allow for 106 days.
Defendant relies on a number of decisions from other jurisdictions
with statutes similar to Montana's. Defendant contends these cases
hold that in concurrent sentences the sentencing court is required
to give credit for the full period of presentence confinement
against each of the concurrent sentences.
     In this case, it is difficult to determine with any degree of
certainty from the record before this Court the relationship
between the various periods during which defendant was incarcerated
and the multiple charges against her during this time period.     It
is equally difficult to determine if any of the charges were
related or arose out of the same transactions, or whether the
defendant was confined on more than one charge at a time due to the
inability   of   the   defendant   to   post   bail.   Under   these
circumstances, the defendant should be credited with the total
number of days spent in jail prior to sentencing.      Prior to the
March 14, 1991, sentencing in Cause No. 9103 the defendant had
spent a total of 100 days in jail for which she will be given
credit. The defendant had spent a total of 106 days in jail prior
to receiving the concurrent ten-year sentence in the merged Cause
Nos. 9164, 9458, and 9494 on March 20, 1991, and was properly given
credit for all 106 days.
     We reverse and remand to the District Court for an appropriate
order to the Montana State Prison consistent with this opinion.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited   as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Report/er and West Publishing Company.
We concur: